                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NORTHWEST ENVIRONMENTAL                           CASE NO. C16-1866-JCC
      ADVOCATES,
10
                                                        MINUTE ORDER
11                          Plaintiff,
             v.
12
      THE U.S. DEPARTMENT OF COMMERCE, et
13    al.,
14                          Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ unopposed motion to extend the stay
19   (Dkt. No. 160). The motion is GRANTED. The stay is EXTENDED until November 25, 2019.
20   The parties are DIRECTED to file a motion to govern on or before November 25, 2019.
21          DATED this 26th day of August 2019.
22
                                                         William M. McCool
23                                                       Clerk of Court

24                                                       s/Tomas Hernandez
                                                         Deputy Clerk
25

26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
